Name: Commission Regulation (EEC) No 25/84 of 5 January 1984 fixing the standard fee per farm return for the 1984 accounting year for the purposes of the Farm Accountancy Data Network
 Type: Regulation
 Subject Matter: farming systems
 Date Published: nan

 No L 4/ 10 Official Journal of the European Communities 6 . 1 . 84 COMMISSION REGULATION (EEC) No 25/84 of 5 January 1984 fixing the standard fee per farm return for the 1984 accounting year for the purposes of the Farm Accountancy Data Network Whereas restrictions imposed by the budgetary authority do not permit an increase in the standard fee for the 1984 accounting year ; Whereas the Community Committee on the Farm Accountancy Data Network has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 79/65/EEC of 15 June 1965 setting up a network for the collec ­ tion of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community ('), as last amended by Regula ­ tion (EEC) No 2143/81 (2), and in particular Article 9 thereof, Whereas Article 5 of Commission Regulation (EEC) No 1915/83 of 13 July 1983 on certain detailed implementing rules concerning the keeping of accounts for the purpose of determining the incomes of agricultural holdings (3), repealing Regulation No 184/66/EEC (4), provides that a standard fee shall be fixed to be paid by the Commission to the Member States for each farm return completed ; Whereas Commission Regulation No 184/66/EEC, as amended by Regulation (EEC) No 1860/82 (5), fixed the standard fee for the 1983 accounting year at 73 ECU per farm return ; HAS ADOPTED THIS REGULATION : Article 1 The standard fee paid by the Commission to Member States for each duly completed farm return is hereby fixed at 73 ECU for the 1984 accounting year. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply for the 1984 accounting year. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 January 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No 109 , 23 . 6 . 1965, p . 1859/65 . (2) OJ No L 210, 30 . 7 . 1981 , p. 1 . P) OJ No L 190, 14 . 7 . 1983 , p. 25 . (4) OJ No 213 , 23 . 11 . 1966, p . 3637/66 . (5) OJ No L 205, 13 . 7 . 1982, p. 10 .